CIJU.U OF APPEALS i!i. .
                                                          STATE OF V/ASHiMGTf \i

                                                         2013 AUG 19 AH 9=Uu




   IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                   DIVISION ONE

STATE OF WASHINGTON,                              No. 68107-9-1

              Respondent,

              v.



GARY WEAVER,                                      UNPUBLISHED OPINION

              Appellant.                          FILED: August 19, 2013


       PER CURIAM — Gary Weaver appeals his conviction for felony telephone

harassment. He contends that the trial court erred in imposing a term of community

custody. We accept the State's concession that Weaver's conviction was not subject

to a term of community custody. See RCW 9.94A.701(3)(a), (c).

       In his statement of additional grounds for review, Weaver asserts that he was

unable to properly defend himself because of a CrR 3.3 speedy trial violation and the

State's failure to disclose his statements under CrR 4.7. But Weaver's claims are

insufficient to "inform the court of the nature and occurrence of the alleged errors."

RAP 10.10(c). Moreover, his supporting arguments rest primarily on matters outside

of the record and therefore cannot be addressed on direct appeal. See State v.

McFarland. 127 Wn.2d 322, 337-38, 899 P.2d 1251 (1995).
No. 68107-9-1/2



      Accordingly, we affirm Weaver's conviction. We remand the matter to the trial

court solely for the purpose of striking the term of community custody.




                                  For the court:




                                                        ^TTC.J-